The defendant's petition for certification to appeal from the Appellate Court, 186 Conn.App. 285, 199 A.3d 35 (2018), is granted, limited to the following issue:"Did the Appellate Court properly reject the defendant's claim that he is entitled to a new trial due to the trial court's rulings, in violation of his constitutional right to present the defense of parental justification, precluding certain testimony by the self-represented defendant and a key state's witness pertaining to that defense?"